CHANGE-OF-CONTROL AGREEMENT

September 3, 2002
Jack P. Adler, Esq.
Executive Vice President, Secretary and General Counsel
AlphaNet Solutions, Inc.
7 Ridgedale Avenue
Cedar Knolls, New Jersey 07927

Dear Jack:

By Unanimous Written Consent dated September 3, 2002, the Board of Directors of
AlphaNet Solutions, Inc., a New Jersey corporation (hereinafter, the “Company”),
approved the issuance to you of this Change-of-Control Agreement, detailing your
rights and the Company’s obligations to you in the event of a
“Change-Of-Control” (as defined below) in the ownership, board of directors or
management of the Company.

In consideration of your continued service to the Company, in the event there is
a Change-of-Control that results during the Protected Period (as defined below)
in either the involuntary termination of your employment with the Company or
voluntary resignation from the Company for Good Reason (as defined below), you
shall receive from the Company immediately upon the effective date of the
Change-of-Control: (i) a lump sum payment equal to one (1) year of your current
base salary (including your current monthly car allowance or equivalent and all
vacation pay earned and unused as of the date of termination/resignation); and
(ii) a lump sum payment equal to your earned pro rata performance bonus for the
then-current fiscal year. For purposes of this Agreement, your earned pro rata
performance bonus will be computed as of the effective date of the
Change-of-Control; provided, however, if such date is within thirty (30) days of
the close of a fiscal quarter, your performance bonus will be computed as of the
close of such quarter; provided, further, if the effective date of the
Change-of-Control is more than thirty (30) days prior to the close of a fiscal
quarter, your performance bonus will be computed as of the close of the
immediately preceding fiscal quarter.

In addition to the foregoing entitlements, for one (1) year from date of
termination/resignation, the Company shall continue, and/or require as a
condition of the Change-of-Control that any successor-in-interest continue, all
of your current medical, dental, life and disability insurance benefits. In the
event of a Change-of-Control, all stock options issued to you before the Change
of Control under the Company’s 1995 Stock Plan, as the same may be amended from
time to time, shall, to the extent such stock options have not previously
vested, immediately vest and become exercisable upon the effective date of the
Change-of-Control.

You agree that, for one (1) year following the termination of your employment in
connection with a Change of Control, you shall not within the Restricted
Territory, as hereinafter defined, directly or indirectly, as an owner,
principal, agent, servant, representative or employee, or as a member of a
partnership or as an officer, director or stockholder of any corporation or
limited liability corporation, or in any manner whatsoever, solicit, service,
have contact with or divert any entity which is, or was during the immediate one
(1) year period prior to the date of termination of your employment with the
Company, a customer of the Company; provided, however, nothing contained herein
shall prohibit you from being employed by any such entity in a
non-revenue-generating capacity following the termination of your employment
with the Company. The “Restricted Territory” shall mean the geographic area
commonly known as the New York-New Jersey-Philadelphia corridor, including the
five boroughs of New York City, the entire State of New Jersey, Philadelphia and
the County of Montgomery in Pennsylvania. In addition, during one (1) year
following the termination of your employment in connection with a Change of
Control, you agree to comply with all provisions of the Employee’s Invention
Assignment, Confidentiality and Non-Compete Agreement executed by and between
the Company and yourself on March 11, 1999.

The receipt of lump sum payments and the receipt of any and all other benefits
hereunder (with the exception of the immediate vesting of all stock options upon
the occurrence of a Change-of-Control) are also contingent upon your execution
of a Severance and Release Agreement in form and substance reasonably
satisfactory to the Company.

The salary and bonus payments, as well as the benefit continuation and other
provisions referenced in the immediately foregoing paragraphs, shall be
applicable for a period of one (1) year from the date of any Change-of-Control,
said period being the “Protected Period” under this Agreement. If within such
one-year period a Change-of-Control has not resulted in either the involuntary
termination of your employment with the Company or any successor-in-interest to
the Company or voluntary resignation from the Company or any
successor-in-interest to the Company for Good Reason, this Agreement and the
terms hereof shall be null and void and have no further force or effect.
Similarly, in the event your employment with the Company or any
successor-in-interest to the Company is voluntarily or involuntarily terminated
in the absence of a Change-of-Control, this Change-of-Control Agreement shall be
null and void.

For purposes of this Agreement, the following terms will have the meanings
ascribed to them below:

“Change-of-Control” shall be deemed to have occurred when: (a) there is a
dissolution or liquidation of the Company; (b) there is a merger or
consolidation in which the Company is not the surviving corporation (other than
a merger or consolidation with a wholly-owned subsidiary, a reincorporation of
the Company in a different jurisdiction, or other transaction in which there is
no substantial change in the stockholders of the Company or their relative stock
holdings); (c) there is a merger in which the Company is the surviving
corporation but after which the stockholders of the Company (other than any
stockholder which merges (or which owns or controls another corporation which
merges) with the Company in such merger) own less than 50% of the shares or
other equity interests in the Company; (d) there is a sale of substantially all
of the assets of the Company; (e) there is an acquisition, sale or transfer of a
majority of the outstanding shares of the Company by tender offer or similar
transaction; (f) a new or existing shareholder who may be a member of management
or an affiliate obtains unilateral control, directly or indirectly, of the
Company or its Board of Directors, whether alone or in concert with others; (g)
a new shareholder or group of shareholders not including current management or
affiliates obtains unilateral control, directly or indirectly, of the Company or
its Board of Directors; (h) there is an involuntary change in the composition,
as of the effective date of this Agreement, of more than thirty-three percent
(33%) of the Board of Directors of the Company; or (i) any person, entity or
combination thereof controls, individually or collectively through ownership,
assignment, voting proxy or the like, fifty (50) or more percent of the
outstanding voting shares ordinarily having the right to vote for the election
of the directors of the Company or the combined voting power thereof.

“Good Reason” shall mean the occurrence of any of the following within one (1)
year of a Change of Control: (i) any material demotion in your position with the
Company; (ii) any material diminution in your salary, benefits and eligibility
for bonus compensation, taken as a whole; (iii) any material and substantive
diminution in your duties and responsibilities for the Company; or (iv) any
reassignment of your duties to a principal place of employment located more than
thirty (30) miles from your principal place of employment at the date of this
letter agreement, provided that Executive has given the Company written notice
of the occurrence of (i), (ii), (iii) or (iv) and provided that the Company does
not, within thirty (30) days of such written notice, return Executive to
Executive’s status before the occurrence.

This Change-of-Control Agreement supersedes all prior understandings, written or
oral, by and between the Company and yourself concerning the subject matter
hereof.

Please signify your acceptance of and agreement to the foregoing by signing in
the space provided below for this purpose.


Very truly yours,


RICHARD G. ERICKSON
President & CEO
(By Authority of the Board of Directors)


ALL OF THE FOREGOING IS
ACCEPTED AND AGREED TO
THIS 9TH OF SEPTEMBER, 2002


JACK P. ADLER
——————————————
Jack P. Adler